WARNER, J.
This is an appeal from a judgment in an action wherein the plaintiff, Welby, as a former employee of the defendant, H. J. Sandberg Co., a corporation, *497sought to recover for commissions alleged to have been earned on certain furnace sales made by him in behalf of defendant prior to the termination of his employment on June 30, 1954.
Reference is made to the case of Lenchitsky v. H. J. Sandberg Co., 217 Or 483, 343 P2d 523, decided this date. Therein, it will be found that the issues are identical with those in this case, except in terms of amounts and period of employment covered. Welby’s employment was terminated June 30, 1954, whereas, Lenchitsky’s connection with defendant continued until July 24, 1954. Both employees operated under the same form of employment contract.
Likewise, the assignments of error urged by the appellant in the Lenchitsky case have their counterpart in the instant matter, with one exception. Here, the appellant makes no assignment with respect to requested instructions.
The arguments here also raise identical questions and present parallel authorities to those in Lenchitsky.
The facts upon which the claim of accord and satisfaction rests, though somewhat different in substance, are so nearly the same in legal effect that we find it unnecessary to spread any part of them in this report.
Therefore, on the authority of Lenchitsky, supra, the judgment in the instant matter is affirmed.